Dismissed and Memorandum Opinion filed August 13, 2020.




                                      In The

                       Fourteenth Court of Appeals

                              NO. 14-20-00450-CV

  TEXAS CONSTRUCTION SPECIALISTS, LLC AND MARK YOUNG,
                       Appellants
                                        V.

               NAEGELI TRANSPORTATION, INC., Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1126375

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed March 13, 2020. The notice of
appeal was filed June 12, 2020. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code § 51.207 (appellate fees and costs).
      On July 16, 2020, this court ordered appellant to pay the appellate filing fee
on or before July 31, 2020 or the appeal would be dismissed. Appellant has not
paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).


                                  PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.




                                         2